'

mee

5:19-cv-01310-MAD-ATB Document 21 Frifed offigipo |

oe JAN 13 2020

»

 
 

Case 5:19-cv-01310-MAD-ATB Document 21 Filed 01/13/20 Page 2 of 3

 

 

 

 
age 3 of 3

P
g

        

Fal

20

SS

os

onn terderson
1009 Court|oane? Lr

Thue

IN

 

Case sa.o-ovd AAMAS GHD UTE!

  

Vrenchole, We 21-3

7 ar 4 Bo,

us ree am "= 3
TA esa ates ESCH
TAGS Las REIS Sass

 

 

 
  

OS. GST LF COUR

JOHN M, BOMBRAD. CLERK |

   

 

JAN 1 8.2020

 

   

 

 

 

Yo Box 7341 © | _

Syramyse, NY 1ZAG|

neers sce 0 em

ot-eeLOT TWvOEee
os’e$
1

NNOWY

So
co}

¢
ON ‘s1VGHOYY
ave nHG tee Ne

V—e

Hid pyieg peepee

pose ree a,

 

IOC

lh

 

 

 
